Citation Nr: 0719682	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  05-16 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased initial disability rating in 
excess of 50 percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 

1n March 2007, and again in April 2007, the veteran's 
representative submitted additional evidence, along with 
motions to accept the evidence because the records had been 
generated after the record was transferred to the Board.  
Each submission also included a waiver of initial RO review 
of the evidence.  See 38 C.F.R. § 20.1304 (2006).  The Board 
has granted the veteran's motions, and this evidence will be 
considered by the Board in adjudicating this appeal.  See 38 
C.F.R. § 20.1304 (2006).


FINDINGS OF FACT

1.  Since the initial grant of service connection, the 
veteran's post-traumatic stress disorder (PTSD) has been 
manifested by symptoms including chronic feelings of anxiety 
and depression; flat affect; circumstantial and tangential 
speech; startle response; auditory hallucinations; social 
isolation; difficulty concentrating; some suicidal ideation, 
without intent or plan; paranoid ideation; poor insight; poor 
judgment; and poor sleep, as well as nightmares and 
flashbacks.  There is no showing of gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living, including maintenance of 
minimal personal hygiene; and disorientation to time and 
place, memory loss for names of close relatives, own 
occupation, or own name.  




CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, the criteria for 
an initial disability rating of 70 percent for PTSD have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claim, the 
RO's letter, dated in November 2002, advised him of the 
foregoing elements of the notice requirements. 
Although notice was not provided to the veteran prior to the 
initial adjudication of his claim informing him that a 
disability rating and an effective date would be assigned 
should the claim of service connection be granted, the Board 
finds that the veteran has not been prejudiced.  "In cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled."  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records, VA treatment records, and his identified private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
In addition, the veteran has been provided with a VA medical 
examination during the course of this appeal.  Finally, there 
is no indication in the record that additional evidence 
relevant to the issue being decided herein is available and 
not part of the record.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 473.

The veteran served in the Army from October 1966 to August 
1968, including service in the Republic of Vietnam from 
January 1968 to August 1968.  In this case, the RO issued a 
rating decision in April 2004 granting service connection for 
PTSD and assigning an initial disability rating of 50 
percent, effective from July 2002.  The veteran subsequently 
filed a timely appeal of this decision seeking a higher 
initial disability rating for his service-connected PTSD.

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2006).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The current regulations establish a general rating formula 
for mental disorders.  38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestation of particular 
symptoms.  The use of the term "such as" in 38 C.F.R. 
§ 4.130 demonstrates that the symptoms after that phrase are 
not intended to constitute an exhaustive list, but rather are 
to serve as examples of the type and degree of the symptoms, 
or their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id.

Pursuant to Diagnostic Code 9411, PTSD is rated 50 percent 
disabling when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

PTSD is rated 70 percent disabling when it produces 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. 

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living, including maintenance of 
minimal personal hygiene; and disorientation to time and 
place, memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See DSM-IV 
at 46-7; Carpenter v. Brown, 8 Vet. App. 240 (1995).  For 
example, a GAF score of 31 to 40 indicates some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A GAF score of 41 to 50 reflects an 
examiner's assessment of serious symptoms, such as suicidal 
ideation, severe obsessional rituals, frequent shoplifting or 
any serious impairment in social, occupational, or school 
functioning, such as no friends, unable to keep a job.  DSM-
IV at 46-7.  

An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126 (2006); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

Based on the analysis of the evidence as outlined below, the 
Board finds that the evidence supports an increased initial 
disability rating of 70 percent, and no more, for the 
veteran's service-connected PTSD.  Concerning this, the Board 
notes that, in support of the veteran's claim, the RO has 
obtained his psychiatric treatment records, dated from 2002 
to 2005.  A treatment report, dated in July 2002, noted the 
veteran's complaints of flashbacks, nightmares, suicidal 
thoughts, difficulty sleeping and being in crowds.  The 
report also noted that the veteran was employed as a paper 
hanger, works alone, and sets his own schedule.  

A psychiatric evaluation, dated in October 2002, noted the 
veteran's complaints of difficulty sleeping.  The veteran 
indicated that he drinks a bottle of wine and takes melatonin 
to get to sleep.  The report also noted that he has 
difficulty expressing his feelings, and reports symptoms of 
social isolation.  Finally, the report noted that he hangs 
wall paper for a living, and that he has his own business.  A 
treatment report, dated in February 2003, noted the veteran's 
most recent GAF score of 50.  

In February 2004, the veteran underwent a psychological 
evaluation.  The examiner noted the veteran's complaints of 
anxiety, depression, difficulty sleeping, suicidal ideation, 
social isolation, feelings of numbness, auditory and visual 
hallucinations.  He manifested loose associations and flight 
of ideas and that the veteran was currently experiencing 
marked distress and severe impairment in functioning.  He had 
significant thinking and concentration problems and prominent 
distress and ruminative worry.  He exhibited poor judgment 
and impairment in reality, and he experienced unusual 
perceptual events and full-blown hallucinations.  He was 
hypervigilent and socially withdrawn.  The examiner concluded 
with diagnoses of schizoaffective disorder, depressed type; 
PTSD; and chronic history of alcohol abuse.  The report 
reflected a GAF score of 35.  The examiner further noted that 
the veteran's social relationships offered him little support 
and that his family relationships were somewhat distant.  

In April 2004, a VA examination for PTSD was conducted.  At 
the examination, the veteran reported hearing voices about 
once every couple of weeks and seeing occasional shadows of 
people.  He also reported symptoms of fatigue, anxiety, 
hyperarousal, and an inability to move.  The veteran 
indicated that he was married, but that this relationship was 
not good.  He also reported having three children, ages 18, 
21 and 24, who all still lived with him and with whom he had 
good relationships.  He indicated that the majority of his 
leisure time was spent alone watching television.  The 
examiner noted that the veteran was currently a self-employed 
wallpaper hanger and that he had performed this line of work 
for the past thirty-one years.  Mental status examination 
revealed the veteran to be alert, fully oriented and 
cooperative.  He maintained good eye contact, and his speech 
was normal and clear in rate and rhythm.  His thought process 
was circumstantial and somewhat tangential.  His thought 
content was without suicidal or homicidal ideation.  He had 
had paranoid ideation and fleeting episodes of auditory 
hallucinations.  His interaction was in a logical matter and 
without inappropriate behavior.  His personal hygiene was 
noted to be okay, and no memory impairment was found, 
although his mind did wander.  The examiner noted that he had 
obsessive or ritualistic behavior.  Specifically, he needed 
to have everything lined up, and he had a daily routine which 
he followed.  He had a restricted range of affect, 
irritability and difficulty sleeping.  The examiner concluded 
with diagnoses of PTSD with symptoms of depression and 
anxiety and psychotic disorder, not otherwise specified.  A 
GAF score relating solely to the veteran's PTSD was 51.  A 
GAF of 40 was assigned for his psychotic disorder, not 
otherwise specified.

A judgment decree of dissolution of marriage, dated in May 
2004, indicated that the veteran and his spouse had divorced.

Treatment reports, dated from September 2004 to March 2005, 
showed that the veteran was attending individual therapy 
sessions.  A treatment report, dated in September 2004, noted 
his PTSD manifestations, including anxiety, flashbacks, being 
socially withdrawn, and having difficulty sleeping.  In 
addition, his thoughts were loose and disorganized.  There 
were no active thoughts of suicidal or homicidal ideation, 
and his insight and judgment were poor.  A treatment report, 
dated in February 2005, reflected that the veteran's last GAF 
score was 40 in January 2005.  

Statements from the veteran, received in March 2007 and in 
April 2007, noted his history of unstable employment.  He 
also reported symptoms of depression, anxiety, difficulty 
sleeping, suicidal thoughts, obessional rituals, impaired 
impulse control, spatial disorientation, and neglect of 
personal appearance.  He also reported a looseness of 
associations in his speech, as well as an inability to 
establish and maintain effective relationships.

A review of the veteran's treatment records revealed 
diagnoses of PTSD, with symptoms of depression and anxiety.  
These records also reflect GAF scores ranging from 35 to 51.

After careful review of the veteran's claims folder, the 
Board finds that the medical evidence of record, both for and 
against a finding that the veteran's PTSD warrants a higher 
initial rating of 70 percent, is in a state of equipoise.  
Accordingly, reasonable doubt is resolved in favor of the 
veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In this 
regard, the Board notes that, since the initial grant of 
service connection, the veteran's PTSD has been manifested 
generally by symptoms including chronic feelings of anxiety 
and depression, startle response, auditory hallucinations, 
difficulty concentrating, some suicidal ideation, without 
intent or plan, social withdrawal, poor sleep, as well as 
nightmares and flashbacks.  In addition, his judgment and 
insight were poor, and his thoughts were loose and 
disorganized.  While the veteran has shown some symptoms of 
anxiety and irritability, as well as a depression, these 
symptoms are adequately contemplated by the 70 percent 
disability evaluation being assigned in this decision.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

While the Board has found that, by resolving reasonable doubt 
in the veteran's favor, his symptoms exceed the criteria for 
the 50 percent rating and more nearly approximate the 
criteria for the 70 percent rating, they do not approach the 
severity contemplated for the 100 percent rating.  As set 
forth above, the criteria for a 100 percent rating is 
assigned when there is total occupational and social 
impairment, due to gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living, including maintenance of minimal personal 
hygiene; and disorientation to time and place, memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  

The evidence does not show that the veteran displays 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2006).  Although the veteran 
has reported episodes of irritability, there is no indication 
of actual inappropriate behavior.  While he alleges that he 
has been unable to keep a job for more than a couple of years 
at a time, the report of his April 2004 VA examination for 
PTSD noted that he was currently self-employed as a wallpaper 
hanger and that he had been so employed for the past thirty-
one years.  As for his social impairment, the veteran 
indicated that he still lived with his three children, and he 
described his relationship with them as good.  Moreover, his 
submission, dated in March 2007, refers to his fiancée.  
Thus, total social impairment is not shown.

Under these circumstances, the Board finds that, although the 
PTSD clearly causes industrial and social impairment, the 
appellant's symptoms more nearly approximate the 70 percent 
rating under the current regulations as stated in 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2000).  See Van Hoose v. 
Brown, 4 Vet. 1 App. 361, 363 (1993) ("A high rating in 
itself is a recognition that the impairment makes it 
difficult to obtain and keep employment.").   The applicable 
rating criteria for a 100 percent disability evaluation 
contemplates total occupational and social impairment due to 
symptoms that, as discussed above, the appellant does not 
have.

This is an initial rating case, following the granting of 
service connection, and thus the Board has considered whether 
"staged ratings" (i.e., difference percentage ratings for 
different periods of time, based on the facts found) are 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  
While there may have been day-to-day fluctuations in the 
veteran's PTSD, the evidence shows no distinct periods of 
time, since service connection became effective in July 2002, 
during which PTSD has varied to such an extent that a rating 
greater or less than 70 percent would be warranted.  Thus, 
staged ratings are not in order, and the 70 percent rating 
for PTSD is to be continuous since the effective date of 
service connection.


ORDER

An initial rating of 70 percent, but not higher, for PTSD is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


